Filed 6/29/16 P. v. Frohman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C080525

                   Plaintiff and Respondent,                                          (Super. Ct. Nos.
                                                                                  62-133585 & 62-138873)
         v.

MICHAEL ALLEN FROHMAN,

                   Defendant and Appellant.



         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
         Defendant Michael Allen Frohman entered a negotiated plea of no contest to
several offenses: in case No. 62-138873 (hereafter case No. 73), second degree burglary
(Pen. Code, § 459; count two);1 in case No. 62-133585 (hereafter case No. 85), grand
theft of personal property exceeding $950 (§ 487, subd. (a); count eight), and three counts
of second degree burglary (§ 459; counts three, five, & ten); in case No. 62-131631, hit



1   Further undesignated statutory references are to the Penal Code.

                                                             1
and run causing property damage, a misdemeanor (Veh. Code, § 20002, subd. (a)); and in
case No. 62-131691, possession of a controlled substance, a misdemeanor (Health & Saf.
Code, § 11377, subd. (a)). Defendant entered his pleas in exchange for a stipulated
sentence of four years eight months and the dismissal of all remaining counts with a
waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754 for purposes of restitution.
       On September 25, 2014, defendant stole tools and equipment valued at more than
$950 from Predator Industrial. (Case No. 85, count eight.) On September 26, 2014,
defendant entered Echo Valley Feed with the intent to commit a larceny and the business
was closed. (Case No. 85, count three.) Between September 26 and 27, 2015, defendant
entered a county building with the intent to commit a larceny and the county building was
closed. (Case No. 85, count five.) Between September 26 and 29, 2014, defendant
entered “Fast Friday” with the intent to commit larceny and the business was closed.
(Case No. 85, count ten.) Between April 18 and 19, 2015, defendant entered Comfort Inn
with the intent to commit larceny. (Case No. 73, count two.) The parties stipulated to a
factual basis for the misdemeanors in the other two cases.
       The court sentenced defendant to county jail pursuant to section 1170, subdivision
(h), in accordance with the plea agreement: the midterm of two years for count two in
case No. 73 and a consecutive one-third the midterm or eight months for each of the four
counts in case No. 85 (counts three, five, eight, & ten). The court imposed concurrent
county jail terms for the misdemeanors.
       Defendant appeals. The trial court granted his request for a certificate of probable
cause. (§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we

                                              2
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                   /s/
                                                 Blease, J.


We concur:




  /s/
Raye, P. J.




  /s/
Hoch, J.




                                             3